Citation Nr: 1439261	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-27 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a low back disorder, to include right thoracic scoliosis with dorsal spine strain.

2.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to July 1973 and July 1974 to June 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In June 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The June 1978 Board decision denying service connection for thoracic scoliosis is final.

2.  Evidence submitted since the June 1978 Board decision is new and material.

CONCLUSION OF LAW

The June 1978 Board decision which denied entitlement to service connection for thoracic scoliosis is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§  5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's previous claim for service connection for the symptoms of a back disorder currently on appeal, previously claimed as scoliosis, was denied.  The Board found the Veteran's scoliosis was a congenital condition which was present prior to, and was not aggravated by, active service.  The 1978 Board decision was not appealed and this decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In August 2006, the Veteran filed a new claim for "back problems" under a new theory of entitlement, secondary to service-connected bilateral pes planus.  In subsequent statements the Veteran pointed to the same symptoms and prior treatment in support of his claim as during his prior claim in the 1970s.  Accordingly, the Board finds the Veteran's new claim for "back problems" was a petition to reopen his previously denied claim for scoliosis.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen the claim.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denial of service connection, including the August 2007 note from Dr. Borovsky indicating the Veteran had back problems associated with his foot problem.  Accordingly, this new evidence relates to the previously unestablished fact, nexus to active service as secondary to a service-connected disability, and is therefore material.  Because new and material evidence has been presented, the claim is reopened.

The issue of entitlement to service connection for a back disability is addressed in the remand portion below.


ORDER

New and material evidence has been submitted and the claim for entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus, is reopened.  To this extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a back disability, to include as secondary to bilateral pes planus.  This claim requires remand for further development.

First, the claims file includes evidence the Veteran currently receives social security disability benefits.  However, it appears the VA has not yet made any attempts to obtain the Veteran's records from the Social Security Administration (SSA).  Because these records could be relevant to the issue on appeal, they should be obtained upon remand.

Second, the Veteran was provided with a VA examination in August 2013.  The examiner opined the Veteran's current back disability was less like than not the result of his service-connected pes planus; however the examiner did not opine whether the Veteran's service-connected pes planus aggravated his existing back disability.  Therefore, remand for an addendum opinion is required.  This is because 38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected, will be service-connected.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

2.  Then, return the Veteran's file to the August 2013 examiner, if available, or to an equally as qualified medical professional.  The examiner should review the claims file, and a complete rationale should be provided for any opinion expressed. Considering the evidence of record, including the August 2007 letter from Dr. Borovsky, the examiner is asked to address the following question:

Is it as likely as not (50 percent or greater) that the Veteran's current back disability was aggravated (permanently increased in severity beyond the natural progression of the disease) by his service-connected bilateral pes planus and/or service-connected bilateral ankle disability?

3.  Then, readjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


